--------------------------------------------------------------------------------

 
 
Exhibit 10.1


SECOND AMENDMENT TO
FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT




THIS SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(the “Amendment”) is made effective as of October 19, 2007, by and among
SOUTHERN UNION COMPANY, a Delaware corporation (the “Borrower”), the financial
institutions listed on the signature pages of the Credit Agreement (as
hereinafter defined) (individually the “Bank” and collectively the “Banks”) and
JPMORGAN CHASE BANK, N.A., a national banking association (“JPMorgan”), in its
capacity as agent (the “Agent”) for the Banks.


RECITALS:


WHEREAS, the Borrower, the Banks and the Agent have executed a certain Fourth
Amended and Restated Revolving Credit Agreement dated effective September 29,
2005, as amended pursuant to the terms of that certain First Amendment to Fourth
Amended and Restated Revolving Credit Agreement dated effective February 27,
2006, executed by the Borrower, the Majority Banks and the Agent (collectively
the “Credit Agreement”); and


WHEREAS, the Majority Banks, the Agent and the Borrower desire to further amend
the Credit Agreement in certain respects.


NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
AGREEMENTS:


1.           Amendment of Debt Negative Covenant.   Sections 10.3(a) and 10.3(g)
of the Credit Agreement are hereby amended and restated in their entirety to
hereafter be
and read as follows:


(a)           Debt evidenced by the Notes or the Facility Letter of Credit
Obligations, or outstanding under any Equity-Preferred Securities (to the extent
the same constitutes Debt) not in default, as well as (i) Debt of Panhandle
Eastern and/or any of its Subsidiaries, so long as such Debt is otherwise
permitted under Section 10.3(g), and (ii) any loans or advances by the Borrower
to Panhandle Eastern and/or any of the Borrower’s other Subsidiaries permitted
under Section 10.4(b).


(g)           additional Debt of the Borrower, Structured Securities of the
Borrower and the Southern Union Trusts, and additional Debt of Panhandle Eastern
and/or any of Panhandle Eastern’s Subsidiaries, provided that after giving
effect to the issuance thereof, there shall exist no Default or Event of
Default; and (i) the ratio of Consolidated Total Indebtedness to Consolidated
Total Capitalization shall be no greater than 0.65 to 1.00 at all times; (ii)
the ratio of EBDIT for the four fiscal quarters most recently ended to pro forma
Cash Interest Expense for the following four fiscal quarters shall be no less
than 2.00 to 1.0 at all times; provided, however, that if the additional Debt
for which the determinations required to be made by this subparagraph (g) will
be used to finance in whole or in part the consideration to be paid by the
Borrower for the acquisition of any entity otherwise permitted under the terms
of this Agreement, the determination of EBDIT for purposes of this ratio shall
include not only the EBDIT of the Borrower and its Subsidiaries for the four
fiscal quarters most recently ended, but shall also include the EBDIT of such
entity to be acquired for such four fiscal quarters most recently ended; and
(iii) (A) such Debt and Structured Securities shall have a final maturity or
mandatory redemption date, as the case may be, no earlier than the Maturity Date
and shall mature or be subject to mandatory redemption or mandatory defeasance
no earlier than the Maturity Date (as so extended) and shall be subject to no
mandatory redemption or “put” to the Borrower, any Southern Union Trust,
Panhandle Eastern or any of Panhandle Eastern’s Subsidiaries exercisable, or
sinking fund or other similar mandatory principal payment provisions that
require payments to be made toward principal, prior to such Maturity Date (as so
extended); or (B) (x) such additional Debt shall have a final maturity date
prior to the Maturity Date, (y) such additional Debt shall not exceed Two
Hundred Fifty Million Dollars ($250,000,000.00) in the aggregate plus Twenty
Million Dollars ($20,000,000.00) of reimbursement obligations incurred in
connection with Non-Facility Letters of Credit issued by a Bank or Banks or by
any other financial institution, and (z) such additional Debt shall be borrowed
from a Bank or Banks as a loan or loans arising independent of this Agreement or
shall be borrowed from a financial institution that is not a Bank under this
Agreement.


2.           Amendment of Addresses for Notices.  Section 13.4 of the Credit
Agreement is hereby amended and restated in its entirety to hereafter be and
read as follows:


13.4           Notices.   All notices and other communications provided for
herein shall be in writing (including telex, facsimile, or cable communication)
and shall be mailed, telecopied, telexed, cabled or delivered addressed as
follows:
 
(a)         If to the Borrower, to it at:                Southern Union Company
5444 Westheimer Road
Houston, Texas 77056
Attention:  Mr. Richard N. Marshall
Fax:  (713) 989-1166


(b)         If to the Agent, to it at:                     JPMorgan Chase Bank,
N.A.
MC TX38211
221 W. 6th Street, 2nd Floor
Austin, Texas  78701
Attention:  Manager/Commercial Lending
                                    Fax:  (512) 479-2814


--------------------------------------------------------------------------------



with a copy to:                                     JPMorgan Chase Bank, N.A.
Loan and Agency Services
1111 Fannin, Floor 10
Houston, Texas  77002
Attention: Rosemarie Salvacion
Fax:  (713) 427-6307


and if to any Bank, at the address specified below its name on the signature
pages hereof, or as to the Borrower or the Agent, to such other address as shall
be designated by such party in a written notice to the other party and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrower and the Agent.  All such notices and
communications shall, when mailed, telecopied, telexed, transmitted, or cabled,
become effective when deposited in the mail, confirmed by telex answer back,
transmitted to the telecopier, or delivered to the cable company, except that
notices and communications to the Agent under Sections 2.1(c) or 2.2 shall not
be effective until actually received by the Agent.


3.           Other Sections.  Except as expressly amended by this Amendment, the
provisions of the Credit Agreement and the Notes shall remain in full force and
effect, and the Borrower acknowledges and reaffirms its liability to the Banks
thereunder.  In the event of any inconsistency between this Amendment and the
terms of the Credit Agreement or the Notes, this Amendment shall govern.


4.           Representations and Warranties.  The Borrower represents and
warrants to the Banks as of the Borrower’s execution of this Amendment and as of
the effective date hereof that:


a.  ­Representations and Warranties.  The representations and warranties
contained in Section 7 of the Credit Agreement, as amended hereby, are true and
correct, and no Default or Event of Default has occurred and is continuing.


b.  ­Corporate Power and Authorization.  The Borrower is duly authorized and
empowered to execute, deliver and perform its obligations under this Amendment
and to make the borrowings provided for in the Credit Agreement, and all
requisite corporate action on the Borrower’s part for the due execution,
delivery and performance of this Amendment has been duly and effectively taken.


c.  ­Binding Obligations.  This Amendment constitutes the legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as limited by Debtor Laws.


d.  ­No Conflict or Resultant Lien.  The execution, delivery and performance of
this Amendment and the consummation of the transactions contemplated herein do
not and will not violate any provision of, or result in a default under, the
certificate of incorporation or bylaws of the Borrower, or any contract,
agreement or instrument or any governmental requirement to which the Borrower is
subject, or result in the creation or imposition of any Lien upon any property
of the Borrower (other than as contemplated or permitted by the Credit
Agreement).


e.  ­No Consent.  The Borrower’s execution, delivery and performance of this
Amendment does not require the consent or approval of any Person.


5.           Miscellaneous.


            a.     In accordance with the terms of Section 13.2 of the Credit
Agreement, this Amendment shall become effective when executed and delivered by
the Borrower, the Agent and the Majority Banks, so long as (i) no material
adverse change shall have occurred as of such effective date with respect to the
business, assets, properties or condition (financial or otherwise) of the
Borrower reflected in the quarterly financial statements of the Borrower dated
June 30, 2007 (copies of such financial statements having been supplied to the
Agent and each Bank), and (ii) all fees owed by the Borrower in connection with
this Amendment pursuant to the Credit Agreement or any other written agreement
between the Borrower and the Agent shall have been paid by the Borrower.
 
b.           No Bank, by its execution of this Amendment, waives any rights it
may have against any person not a party hereto.


c.           This Amendment may be executed in multiple counterparts, each of
which shall constitute an original instrument, but all of which shall constitute
one and the same Amendment.


d.           All capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to such terms in the Credit Agreement.


e.           The invalidity of any one or more covenants, phrases, clauses,
sentences or paragraphs of this Amendment shall not affect the remaining portion
of this Amendment, or any part thereof, and in case of any such invalidity, this
Amendment shall be construed as if such invalid covenants, phrases, clauses,
sentences or paragraphs had not been inserted.  The section headings in this
Amendment are for convenience only and shall not limit or in any way affect the
meaning of the terms and provisions of this Amendment.


f.           THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS AND THE UNITED STATES OF AMERICA.




--------------------------------------------------------------------------------



THIS WRITTEN AMENDMENT, TOGETHER WITH THE CREDIT AGREEMENT, THE NOTES AND THE
LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENT OF THE PARTIES.


THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.






         [Remainder of page left intentionally blank]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date first above written.


SOUTHERN UNION COMPANY


By:           
Name:  ___________________________________
Title:     ___________________________________




JPMORGAN CHASE BANK, N.A., for itself and as Agent for the Banks


By:           
Name:                                                                           
Title:                                                                           


--------------------------------------------------------------------------------







WACHOVIA BANK, N.A.


By:           
Name:                                                                           
Title:                                                                           






BANK OF AMERICA, N.A.


By:           
Name:                                                                           
Title:                                                                           








KBC BANK N.V.


By:           
Name:                                                                           
Title:                                                                           






WELLS FARGO BANK, NA


By:           
Name:                                                                           
Title:                                                                           








CALYON NEW YORK BRANCH


By:           
Name:                                                                           
Title:                                                                           






MERRILL LYNCH BANK USA


By:           
Name:                                                                           
Title:                                                                           






SOVEREIGN BANK


By:           
Name:                                                                           
Title:                                                                           






LASALLE BANK NATIONAL ASSOCIATION


By:           
Name:                                                                           
Title:                                                                           






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.


By:           
Name:                                                                           
Title:                                                                           













      
                                 
      
                 
    


--------------------------------------------------------------------------------



UMB BANK, N.A.


By:           
Name:                                                                           
Title:                                                                           






BAYERISCHE LANDESBANK,
CAYMAN ISLANDS BRANCH


By:           
Name:                                                                           
Title:                                                                           






CREDIT SUISSE, CAYMAN ISLANDS
BRANCH


By:           
Name:                                                                           
Title:                                                                           






PNC BANK, NATIONAL ASSOCIATION


By:           
Name:                                                                           
Title:                                                                           






SUMITOMO MITSUI BANKING
CORPORATION


By:           
Name:                                                                           
Title:                                                                           





      
                                 
      
                      
    


--------------------------------------------------------------------------------



MIZUHO CORPORATE BANK (USA)


By:           
Name:                                                                           
Title:                                                                           






BANK OF CHINA, NEW YORK BRANCH


By:           
Name:                                                                           
Title:                                                                           






ROYAL BANK OF CANADA


By:           
Name:                                                                           
Title:                                                                           






BANK OF COMMUNICATIONS,
NEW YORK BRANCH


By:           
Name:                                                                           
Title:                                                                           






CHINATRUST COMMERCIAL BANK,
NEW YORK BRANCH


By:           
Name:                                                                           
Title:                                                                           







      
                                 
      
            
    


--------------------------------------------------------------------------------


